Citation Nr: 0020883	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  95-01 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as secondary to a service-
connected disability.

2.  Entitlement to service connection for a stomach disorder, 
claimed as secondary to medication taken for treatment of a 
service-connected disability.

3.  Entitlement to a higher initial rating for bilateral 
frostbite of the feet, rated together as 10 percent disabling 
from November 20, 1992, to January 11, 1998, and rated 
individually with each foot rated as 20 percent disabling, 
effective from January 12, 1998.


REPRESENTATION

Appellant represented by:	Alvin D. Wax, Attorney



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1979 to November 
1992.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from decisions of May 1993 and May 
1995 by the Department of Veterans Affairs (VA) Louisville, 
Kentucky, Regional Office (RO).  

The Board issued a decision in April 1997 which denied the 
benefits sought on appeal.  The veteran subsequently appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  In December 1998, the Court issued a decision which 
confirmed in part and vacated in part the Board's decision.  
In particular, the Court stated that the Board had denied 
service connection for a psychiatric disorder and a stomach 
disorder on a direct basis, but had not addressed the 
veteran's arguments for secondary service connection for 
those disorders.  The Court also noted that the portion of 
the VA schedule for rating disabilities pertaining to cold 
injuries and frostbite had been substantially revised 
effective January 12, 1998, and was now more expansive in 
nature.  See 62 Fed. Reg. 65207-65224 (1997).  Therefore, the 
Court concluded that a remand was warranted in order to 
provide the Board an opportunity to readjudicate the 
appellant's claim for an increased rating for residuals of 
frostbite under the most favorable version of the schedule of 
ratings.

The Board remanded the case to the RO for additional 
development of evidence in July 1999.  The requested 
development has since been completed.  In a rating decision 
of February 2000, the RO increased the rating for the 
veteran's bilateral frostbite from a combined rating of 10 
percent to individual 20 percent ratings for each foot, 
effective from January 12, 1998.  The case is now ready for 
appellate review.  

The Board notes that the appeal for a higher evaluation for 
bilateral frostbite of the feet arises from the initial 
rating decision which established service connection for the 
disability and assigned the initial disability evaluation.  
Therefore, the entire rating period is to be considered, 
including the possibility of staged ratings (i.e., separate 
ratings for separate periods of time) based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The 
issue has been characterized accordingly.


FINDINGS OF FACT

1.  The veteran has not presented any competent medical 
evidence that he currently has a psychiatric disorder which 
is related to service or was caused or aggravated by a 
service-connected disability.

2.  The veteran has not presented any competent medical 
evidence that he currently has a stomach disorder which is 
related to service or was caused or aggravated by a service-
connected disability.

3.  The symptoms of the veteran's bilateral frostbite for the 
period prior to January 12, 1998, were no more than mild in 
degree and there is no evidence of either persistent moderate 
swelling, tenderness, redness, etc.

4.  The symptoms of the veteran's bilateral frostbite for the 
period subsequent to January 12, 1998, do not include the 
presence of loss of toes or parts and persistent severe 
symptoms bilaterally, nor is there arthralgia or other pain, 
numbness, or cold sensitivity plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or x-ray 
abnormalities.




CONCLUSIONS OF LAW

1.  The claim for service connection for a psychiatric 
disorder, claimed as secondary to a service-connected 
disability, is not well-grounded.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.307, 
3.309, 3.310 (1999).

2.  The claim for service connection for a stomach disorder, 
claimed as secondary to a service-connected disability, is 
not well-grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.307, 3.309, 
3.310 (1999).

3.  The criteria for a disability rating for bilateral 
frostbite higher than 10 percent disabling (rated together) 
from November 20, 1992, to January 11, 1998; or higher than 
20 percent for each foot, effective from January 12, 1998, 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.104, Diagnostic Code 7122 (1997 & 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well-grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

I.  Entitlement To Service Connection For An Acquired 
Psychiatric Disorder, Claimed As Secondary To A Service-
Connected Disability.

The veteran contends that the RO made a mistake by denying 
his claim for service connection for a psychiatric disorder.  
He asserts that he has developed stress due to worrying about 
whether his service-connected disabilities will prevent him 
from working.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disorder 
such as a psychosis or peptic ulcer disease is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1999).  This regulation 
has been interpreted by the United States Court of Appeals 
for Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that the veteran has already 
established service connection for patellofemoral syndrome, 
left, rated as 10 percent disabling; patellofemoral syndrome, 
right, rated as 10 percent disabling; mechanical low back 
pain, rated as 10 percent disabling; status post 
acromioplasty, right (major) shoulder, rated as 10 percent 
disabling; residuals of a frostbite injury to the right and 
left feet, each rated as 20 percent disabling; hypertension, 
rated as noncompensably disabling; and onychomycosis, 
previously rated as noncompensably disabling and now rated as 
part of the bilateral cold injury of the feet.  

The initial inquiry in reviewing any claim before the Board 
is whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The appellant carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If the appellant has not presented 
a well-grounded claim, that appeal must fail.  While the 
claim need not be conclusive, it must be accompanied by 
supporting evidence; a mere allegation is not sufficient.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In cases 
which the determinative issue is one involving medical 
causation, competent medical evidence is required to 
establish a well-grounded claim.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  If it is not well grounded, the 
claim must be denied and there is no further duty to assist 
the veteran with the development of evidence pertaining to 
that claim.  See 38 U.S.C.A. § 5107(a) (West 1991).

A well-grounded claim for direct service connection requires 
that three elements be satisfied.  First, there must be 
competent evidence of a current disability, as established by 
a medical diagnosis; second, there must be evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
third, there must be competent evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  See also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992) which confirm that a 
service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability. The nexus to service may also be satisfied by the 
presumption noted above.  See Traut v. Brown, 6 Vet. App. 
495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).

Competent medical evidence is also required to satisfy the 
medical etiology or medical diagnosis issues in secondary 
service connection claims.  See Libertine v. Brown, 9 Vet. 
App. 521, 522 (1996).  

The Court has indicated that, alternatively, a claim may be 
well grounded based upon application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such a condition.  That evidence must be medical, 
unless is relates to a condition that may be attested to by 
lay observation.  If the chronicity provision does not apply, 
a claim may still be well grounded "if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  See Savage, 10 Vet. App. at 498.

The veteran's service medical records do not include any 
records showing a diagnosis of an acquired psychiatric 
disorder.  The report of medical history given by the veteran 
in September 1991 shows that he indicated that he did not 
have a history of depression, excessive worry, or nervous 
trouble of any sort.  The report of a medical examination 
conducted at that time shows that psychiatric evaluation was 
normal.  There is also no evidence of a psychosis being 
manifest within one year after separation from service.

Although the veteran has given his own opinion that his 
service-connected disorders caused a psychiatric disorder to 
develop, the Court has held that lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  See also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993), in which the Court held that a veteran 
does not meet his burden of presenting evidence of a well-
grounded claim where the determinative issue involves medical 
causation and the veteran presents only lay testimony by 
persons not competent to offer medical opinions.

The veteran's post service VA medical treatment record 
includes records from the mental health clinic showing that 
he has been diagnosed as having an adjustment disorder, but 
there is no medical opinion showing that the adjustment 
disorder is related to service or to the veteran's service-
connected disabilities.  The fact that the veteran's own 
account of the etiology of his disability was recorded in his 
medical records (i.e., that it was caused by stress 
associated with impairment from his service-connected 
disabilities) is not sufficient to support the claim.  In 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995), the Court held 
that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence...[and] a bare transcription of 
a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

Finally, the pertinent evidence includes the report of a 
mental disorders examination conducted by the VA in August 
1999.  The examiner noted that the purpose of the examination 
was to obtain an opinion regarding the nature and etiology of 
any psychiatric disorders which the veteran may have, and to 
offer an opinion as to the likelihood that any psychiatric 
disorder was caused or aggravated by a service-connected 
disorder.  The examiner noted that the veteran had previously 
been treated at a VAMC for anxiety and depression which he 
stated was due to worrying about losing his job as a meat 
cutter because he could not keep up due to his service-
connected right shoulder disorder.  The veteran indicated 
that he had not had any kind of inpatient psychiatric 
treatment.  He had gone to a mental health clinic and had 
been prescribed medications, but said that he did not take 
the medications on a regular basis.  He indicated that he 
took the medication just when he needed it, which was about 
one pill a month.  The examiner reviewed the VA medical 
treatment records and noted that in 1994 the veteran had been 
diagnosed with an adjustment reaction.  The veteran reported 
that currently he worked on a full time basis at a company 
that manufactured auto parts.  He said that things were going 
better at work now, and that the supervisor with whom he had 
problems in the past had been fired.  The successor was not 
causing any of the same problems.  The veteran also reported 
that he had been married for twenty three years and had two 
daughters.  He reported a wide range of family activities, 
and reported a good relationship with his wife.  When asked 
to describe the problems in his life, he indicated that his 
first problem related to financial difficulties.  The next 
problem was "physical problems" including back pain, 
stomach problems as well as some chronic pain issues.  He 
said that he could not do the same things that he used to do 
before his shoulder injury.  He indicated that he was 
somewhat bitter because the Army released him after 17 years 
because of physical injuries.  He said that he wanted to do 
30 years.  The last problem that he identified was that he 
felt that he was going downhill physically, and was less able 
to do the things that he wanted to do.  The examiner stated 
that it should be noted that the veteran did not identify any 
psychiatric, psychological or emotional problems in his list 
of difficulties at the present time.  

On objective examination, it was noted that the veteran came 
to the examination at the date and time specified.  He was 
fully cooperative with the interview, and spoke with a normal 
tone of voice at a normal rate.  He did not use any 
irrelevant, illogical or bizarre speech.  He had a normal and 
appropriate range of affect with no tearfulness or any kind 
of emotional display.  He was not nervous, jittery, or shaky 
during the interview.  He displayed no inappropriate 
behaviors.  He described his mood as doing all right.  He did 
not display any psychotic processes, delusions, 
hallucinations, or paranoia during the interview.  He denied 
any suicidal or homicidal thoughts.  Cognitive functioning 
was fully intact with no evidence of memory loss or 
impairment.  He was oriented to place, time, and 
circumstance.  He showed no deficit in his capacity to attend 
to personal hygiene or any other activity of daily living.  
The veteran did not complain of any current depressive 
symptoms.  He acknowledged symptoms in the past and said that 
they were related to occupational problems.  He denied having 
any kind of anxiety or panic attacks.  He denied any problems 
with impaired impulse control.  He said that his appetite and 
sleep were good.  He also said that he sometimes had some 
impaired sleep secondary to pain in his back and stomach.  
However, these interruptions were intermittent and not 
nightly.  

The examiner felt that psychological tests were not 
necessary.  The diagnoses were (1) occupational problem, 
resolved; and (2) adjustment reaction, resolved.  The 
examiner concluded that the veteran did not have any 
psychiatric illness at this time.  He indicated that the 
veteran was displaying no symptomatology consistent with an 
Axis I mood, thought or anxiety disorder.  He further stated 
the veteran's level of functioning was excellent.  Thus, the 
examination report does not provide any support for the 
veteran's claim for service connection for an acquired 
psychiatric disorder claimed as secondary to service-
connected disabilities as it shows that he does not currently 
have a psychiatric disorder.

For the foregoing reasons, the Board finds that the veteran 
has not presented any competent medical evidence that he has 
a psychiatric disorder which is related to service or which 
was caused or aggravated by a service-connected disability.  
Accordingly, the Board concludes that the claim for service 
connection for a psychiatric disorder, claimed as secondary 
to a service-connected disability, is not well-grounded and 
there is no further duty to assist the veteran with 
development of evidence pertaining to this claim.  

II.  Entitlement To Service Connection For A Stomach 
Disorder, Claimed As Secondary To A Service-Connected 
Disability.

The veteran also contends that service connection should be 
granted for a stomach disorder.  He asserts that he has 
developed a stomach disorder due to irritation from all of 
the medications which he must take to treat his service-
connected disabilities.

The veteran's service medical records contain a few 
references to complaints of stomach problems, but do not 
contain a diagnosis of a chronic disorder.  Although a 
screening note dated in February 1990 shows that the veteran 
complained of having stomach pain for three weeks and the 
assessment was "possible ulcers", an actual confirmed 
diagnosis of an ulcer was never rendered.  Moreover, the 
report of a medical history given by the veteran in September 
1991 shows that he denied having frequent indigestion or 
stomach, liver or intestinal trouble.  The report of a 
medical examination conducted at that time shows that 
clinical evaluation of the abdomen and viscera was normal.  

There is also no evidence of a peptic ulcer being manifest to 
a compensable degree within one year after separation from 
service.  The report of a general medical examination 
conducted by the VA in March 1993 does not contain any 
complaints, findings or diagnoses pertaining to a stomach 
disorder.  The report of an examination conducted by the VA 
in November 1993 also does not contain any references to a 
stomach disorder.  

Although a VA medical treatment record dated in May 1994 
shows that the veteran reported having stomach pain and the 
examiner rendered a diagnosis of probable reflux gastritis, 
the record does not contain any medical opinion showing that 
the gastritis was related to service or to a service-
connected disability.

Finally, the report of a stomach examination conducted by the 
VA in August 1999 shows that the examiner reviewed the 
veteran's claims file, and noted that the veteran had claimed 
service connection for a stomach condition secondary to 
nonsteroidal anti-inflammatory medications.  The veteran said 
that he initially started having trouble with his stomach in 
1988.  He said that he started having hiccups and was told 
that his diaphragm was causing the problem.  He was given a 
shot and it got better.  He also said that three or four 
months later he started having problems with sinus drainage 
going into his stomach causing it to become upset.  He went 
on sick call and was treated with medications and antibiotics 
and it cleared up.  The veteran also said that later, in 
1998, he began having trouble eating red foods such as 
barbecue ribs and drinking orange juice and tea.  He said 
that they caused an upset stomach.  He had vomiting unless he 
took Maalox or Rolaids.  He also reported that he was 
vomiting green.  The veteran reported that he had not had an 
upper GI or EGD done to diagnose the stomach problem.  The 
veteran said that his symptoms had been continuous and 
constant until the present date.  He denied having a history 
of peptic ulcer disease, a hiatal hernia, or gastroesophageal 
reflux disease.  The veteran currently complained of having 
nausea and vomiting with a frequency of once this year.  He 
complained of having heartburn and stomach pain only with 
hard bowel movements.  Precipitating factors were identified 
as tomato sauces, alcohol, tea, orange juice and spicy foods.  
Alleviating factors included drinking milk and Maalox.  He 
also complained of dysphagia with difficulty swallowing both 
liquids and solids for the last year.  He denied any 
hematemesis.  He complained of having one episode of melena 
three weeks ago with blood in his stool.  Treatment for his 
stomach condition consisted of Maalox.  The veteran denied 
having any circulatory disturbance after meals or any 
hypoglycemic reaction.  He complained of having reflux and 
regurgitation if he ate a large amount at one time.  He 
stated that he had three bowel movements per day.  He denied 
diarrhea or constipation.  He said that he did have a 
problems with constipation at one time, but he increased the 
amount of fiber and liquids in his diet.  The veteran said 
that he had been given Motrin in the service starting in 
1980.  He said that any time he went in for treatment of 
joint pain or headaches he was given Motrin, and that he 
thought that his stomach condition was secondary to the use 
of Motrin.  He denied having any doctor tell his that Motrin 
caused his stomach problems.  The examiner reviewed the 
medical records contained in the claims file which pertained 
to gastrointestinal complaints.  

On physical examination, the veteran was 5 feet 8 inches 
tall, and weighed 204 pounds.  The bowel sounds in the 
abdomen were positive in all four quadrants.  The abdomen was 
soft and non-tender with no organomegaly.  No masses were 
noted.  The examiner ordered an upper GI.  The diagnosis was 
hiatal hernia with marked gastroesophageal reflux disease.  
The examiner noted that an opinion had been requested with 
respect to the issue of whether the veteran's stomach 
condition was secondary to nonsteroidal antiinflammatory 
drugs.  The examiner remarked that the veteran had GERD 
because of a hiatal hernia.  He further stated that neither 
GERD nor a hiatal hernia could be caused by NSAID use.  He 
noted that NSAID use can cause peptic ulcer disease or 
erosive gastritis, but that the veteran did not have either 
of those disorders.  Thus, the VA examination report does not 
provide any support for the veteran's claim for service 
connection for a stomach disorder on a secondary basis.

For the foregoing reasons, the Board finds that the veteran 
has not presented any competent medical evidence that he 
currently has a stomach disorder which is related to service 
or which was caused or aggravated by a service-connected 
disability.  Accordingly, the Board concludes that the claim 
for service connection for a stomach disorder, claimed as 
secondary to medication taken for treatment of service-
connected disabilities, is not well grounded and there is no 
further duty to assist the veteran with development of 
evidence pertaining to this claim.  Further, the Board views 
its discussion as sufficient to inform the veteran of the 
evidence which he must present in order to make his service 
connection claims well-grounded, and the reasons why his 
current claims are inadequate.  See Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).

III.  Entitlement To A Higher Initial Rating For Bilateral 
Frostbite, Rated Together As 10 Percent Disabling From 
November 20, 1992, to January 11, 1998;
 And Rated Individually As 20 Percent Disabling,
 Effective From January 12, 1998.

The Court has held that a mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for a higher initial 
rating is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, and post-service medical treatment records.  
The veteran has been afforded disability evaluation 
examinations.  He has declined the opportunity to have a 
personal hearing.  The Board does not know of any additional 
relevant evidence which is available.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In light of the fact that this is an initial disability 
rating, the entire rating period is to be considered, 
including the possibility of staged ratings (i.e., separate 
ratings for separate periods of time) based on the facts 
found.  Disability evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity in civil occupations.  
See 38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic 
codes identify the various disabilities.  The portion of the 
VA schedule for rating disabilities pertaining to cold 
injuries and frostbite had been substantially revised 
effective January 12, 1998, and is now more expansive in 
nature.  See 62 Fed. Reg. 65207-65224 (1997).  There were 
further minor changes to the criteria effective on August 13, 
1998 (see 63 Fed. Reg. 37778 (1998)).  When a law or 
regulation changes after a claim has been submitted, but 
before the administrative or judicial appeal process had been 
concluded, the law most favorable to the plaintiff must be 
applied.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The veteran's frostbite was originally rated under the old 
version of 38 C.F.R. § 4.104, Diagnostic Code 7122 which 
provides that a 10 percent rating is warranted for bilateral 
frostbite which is productive of mild symptoms such as 
chilblains.  A 30 percent rating is warranted where there are 
symptoms such as persistent moderate swelling, tenderness, 
redness, etc.  A 50 percent rating is warranted where there 
is loss of toes or parts and persistent severe symptoms.  
With extensive losses, higher ratings may be found warranted 
by reference to amputation ratings for toes and combinations 
of toes.  In the most severe cases, ratings for amputation or 
loss of use of one or both feet should be considered.

Under the revised rating criteria, applicable effective 
January 12, 1998, a 10 percent rating is warranted for cold 
injury residuals of each foot with arthralgia or other pain, 
numbness and cold sensitivity.  A 20 percent rating is 
warranted if there is arthralgia or other pain, numbness, or 
cold sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or x-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  A 30 percent rating is 
warranted for cold injury residuals if there is arthralgia or 
other pain, numbness, or cold sensitivity plus two or more of 
the following: tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or x-ray 
abnormalities.  Note (1): Separately evaluate amputations of 
fingers or toes, and complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy, under other diagnostic codes.  Separately 
evaluate other disabilities that have been diagnosed as the 
residual effects of cold injury, such as Raynaud's 
phenomenon, muscle atrophy, etc., unless they are used to 
support an evaluation under diagnostic code 7122.  Note (2): 
Evaluate each affected part (e.g., hand, foot, ear, nose) 
separately and combine the ratings in accordance with §§ 4.25 
and 4.26. 38 C.F.R. § 4.104 (1999).

The Board has considered the full history of the veteran's 
frostbite of the feet.  In November 1987, the veteran began 
treatment for a frost injury to the feet which occurred while 
he was on a training exercise.  He was subsequently treated 
for complaints pertaining to the feet on several occasions.  
The report of a medical history given by the veteran in 
September 1991 shows that he indicated that he had foot 
trouble.  The report of a medical examination conducted at 
that time shows that clinical evaluation of the feet was 
normal.  

The veteran filed his original claim for disability benefits 
in January 1993.  A report of a VA general medical 
examination conducted in March 1993 shows that the veteran 
said that he had a history of frostbite and that he often had 
dead skin which fell off his feet.  He said that the pain was 
aggravated by standing or being in cold weather.  On 
examination, however, there was only mild dyshidrosis to the 
feet.  

A VA medical record dated in July 1993 shows that the 
veteran's complaints at that time included having frostbite.  
On examination, however, the feet were without swelling or 
tenderness.  

A VA medical record dated in November 1993 shows that the 
veteran reported that he had a foot rash which was related to 
frostbite.  The only diagnosis was tinea pedis. 

The report of a disability evaluation examination conducted 
by the VA in November 1993 shows that the veteran reported a 
history of having sustained frostbite to the feet bilaterally 
in 1988, and he complained of having bilateral foot pain 
which was aggravated by long periods of standing, walking, 
and cold weather.  He said that the pain improved with 
wearing comfortable shoes and warm socks.  Examination of the 
skin revealed sloughing of the skin on the feet.  The 
examiner concluded, however, that this was more compatible 
with a diagnosis of dyshidrosis of fungal lesion.  The 
examiner did not list any findings as being attributable to 
frostbite.  The only pertinent diagnosis was status post 
frostbite. 

The report of a cold injury examination conducted by the VA 
in August 1999 shows that the examiner reviewed the veteran's 
claims file, and noted that the veteran was service-connected 
for a cold injury.  The veteran reported that he sustained 
the injury in 1985 in Korea when his sleeping bag got wet and 
the snow was higher than his tent.  He said that he was 
evaluated by a medic.  He also said that his feet were 
affected as well as both hands over the fingertips.  The 
veteran stated that the hands and feet became swollen and a 
different color, but he did not remember what color.  He was 
treated by the medics and was given a shot and tennis shoes.  
He said that after returning from Korea to Hawaii, he was 
treated with tennis shoes for two months and bed rest.  He 
was not hospitalized.  

The report further shows that the veteran currently 
complained that his toenails fell off and that he had an odor 
of the feet.  He complained of having pain in the feet that 
was constant and was throbbing in nature.  He rated that pain 
as an 8 on a scale of 1-10, with the pain increasing to a 10 
over the toes.  He identified precipitating factors as 
prolonged standing, and running.  Alleviating factors 
included the use of aspirin (with no side effects), Motrin 
(with GI upset), and hot soaks in Epsom salt.  The patient 
denied any amputations.  He stated that he did have tissue 
loss over both feet with scaling at the bottom of the feet.  
He denied a history of Raynaud's phenomenon or hyperhidrosis.  
He also denied paresthesia, hyperesthesia, hypersensitivity, 
or numbness.  He also denied having chronic pain which 
resembled causalgia or reflex sympathetic dystrophy.  He 
complained of recurrent fungal infections over the toenails.  
He denied any ulcerations or frostbite scars.  He said that 
his toenails stayed rotten and fell off.  He denied any 
history of arthritis, and denied any joint stiffness of the 
feet.  He stated that he had a full range of motion of the 
feet.  He denied having changes in skin color, and denied any 
skin thickening or thinning.  He complained of having a cold 
feeling in the feet, regardless or the season.  He denied 
numbness or burning.  He complained of excessive sweating of 
the feet.  He said that he could not work outside due to 
swelling if he was exposed to the cold.  He said that his 
last medical evaluation for the feet was four to five months 
ago.  He said that he had been given arch supports and had 
been told that he had lost the arches in his feet.  He said 
that his current treatment consisted of sleeping in his 
socks, taking aspirin, warm soaks, and wearing tennis shoes.  
He said that he was unable to wear boots.  The examiner 
reviewed the medical records in the claims file.  

On physical examination, the veteran's gait was within normal 
limits, and he had no limp.  No cane or other assistive 
devices were used.  The veteran was wearing new tennis shoes.  
No inserts were utilized.  The veteran stated that arches 
were built into these shoes.  The skin color of the feet was 
within normal limits.  There was no edema.  The temperature 
of the feet was within normal limits.  There was no atrophy.  
The skin was moist.  The texture was within normal limits.  
There was no ulceration.  Hair growth was diminished over 
both lower extremities distal to the knees.  There was 
evidence of fungal infection of the skin of both feet.  There 
was peeling on the plantar surfaces and around the toes.  
There were no scars.  Heel and toe and tandem walks were done 
within normal limits.  There were no missing nails.  They 
were not deformed or atrophic.  Regarding the toenails, 
bilaterally, the first and fifth were thick, yellow and 
darkened.  The others were within normal limits.  Reflexes 
were 2+, and sensation was intact to light touch in the lower 
extremities.  Muscle strength was 5/5.  The ankles and feet 
had a full range of motion bilaterally, with no pain.  There 
was no pain to palpation of the ankles or feet.  There was no 
joint deformity, and no swelling of the joints.  The veteran 
had mild pes planus, bilaterally.  There were no calluses, 
and no pain on manipulation of joints (other than the right 
wrist).  There was no loss of digits.  Peripheral pulses were 
2+ in both the upper and the lower extremities.  There was no 
peripheral edema.  There was no evidence of vascular 
insufficiency, no edema, and no shiny atrophic skin.  

The examiner noted that x-rays in September 1998 had shown 
left ankle and left foot degenerative joint disease.  The 
pertinent diagnosis was pain of bilateral feet with history 
of cold injury, mild pes planus, bilateral with degenerative 
joint disease on x-ray of the feet.  The examiner offered his 
medical opinion that the veteran's bilateral foot pain was 
related to the pes planus and was not likely secondary to the 
history of cold injury.  

In evaluating the claim for a higher initial rating, the 
Board notes that, with respect to the period of time prior to 
January 12, 1998, only the old rating criteria are 
applicable.  The Board finds that the evidence pertaining to 
that period of time reflects that the symptoms of the 
veteran's frostbite were no more than mild in degree.  There 
was no evidence of persistent moderate swelling, redness, and 
tenderness.  Although the veteran reported complaints of such 
symptoms, the complaints were not corroborated by the 
findings in the treatment records or the VA examinations 
reports.  The Board finds that the objective findings on 
medical examinations have higher probative value than the 
subjective complaints presented in support of a claim for 
monetary benefits.  Accordingly, the Board concludes that the 
criteria for a disability rating higher than 10 percent for 
bilateral frostbite for the period prior to January 12, 1998, 
are not met.  

With respect to the period of time subsequent to January 12, 
1998, both the old and the new rating criteria apply.  As 
noted above, the old criteria provide for rating bilateral 
frozen feet as a single entity.  To warrant a rating under 
the old criteria higher than the current rating of 20 percent 
per foot (40 percent combined which was assigned under the 
new criteria), the evidence would have to show the presence 
of loss of toes or parts and persistent severe symptoms 
bilaterally so as to warrant a 50 percent rating under the 
old diagnostic code.  However, the Board finds that, 
subsequent to January 12, 1998, there is no evidence of the 
presence of loss of toes or parts and persistent severe 
symptoms so as to warrant a higher rating under the old 
rating criteria.  With respect to both the right foot and the 
left foot, the Board notes that the only evidence from after 
January 12, 1998, is the VA examination report of August 1999 
which does not contain any mention of such symptoms.  
Accordingly, the Board concludes that the criteria for a 
higher disability rating for bilateral frostbite from January 
12, 1998, under the old rating criteria are not met.

The new rating criteria provide for a separate disability 
rating for each affected foot. The Board finds, however, that 
arthralgia or other pain, numbness, or cold sensitivity plus 
two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or x-ray abnormalities is not demonstrated 
with respect to either foot so as to warrant a higher rating 
under the new criteria.  It is significant that the VA 
examiner in August 1999 concluded that the pain which the 
veteran was having in his feet was related to nonservice-
connected pes planus rather than to the service-connected 
frostbite.  The evaluation of the same disability under 
various diagnoses is to be avoided.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14 (1999).  
Cold sensitivity was noted in the history given by the 
veteran, but numbness was specifically denied by the veteran 
and was not noted on the examination findings. Moreover, the 
examiner specifically noted that the veteran did not have 
color changes or impaired sensation.  The examination report 
also did not contain findings of tissue loss or 
hyperhidrosis.  X-ray abnormalities were only demonstrated 
with respect to the left foot and were diagnosed as being 
related to the pes planus.  The nail abnormalities alone do 
not warrant a higher rating.  Accordingly, the Board 
concludes that the criteria for a disability rating for 
bilateral frostbite higher than 20 percent (rated 
individually), effective from January 12, 1998, under the new 
rating criteria are not met.  The reasonable doubt doctrine 
is not applicable in this case as the evidence is not evenly 
balanced.  See 38 C.F.R. § 3.102 (1999).  

The Board also notes that, although the new rating criteria 
provide a higher combined rating for the bilateral frozen 
feet than was warranted under the old rating criteria, the 
new rating criteria cannot be applied prior to January 12, 
1998, the effective date of the revised regulations.  See 
Rhodan v. West, 12 Vet. App. 55, 57 (1998) (stating that the 
effective date rule established by 38 U.S.C.A. § 5110(g) 
prohibits the application of any liberalizing rule to a claim 
prior to the effective date of such law or regulation).

The veteran's representative has urged the Board to conduct 
an extraschedular evaluation of the veteran's disability.  
The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1)(1999).  In this regard, 
the Board finds that there has been no showing by the veteran 
that his disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  He has not been hospitalized for this 
disability, and there has been no evidence submitted that the 
veteran is unemployable due to this disability, or that he 
had lost substantial periods of time from work.  On the 
contrary, the evidence shows that the veteran continues to 
work at a full time job.  Neither the VA examiner nor the 
veteran's treating physicians have given an opinion as to the 
employability of the veteran.  Although the veteran's 
representative has stated that consideration should be given 
to assigning an extra-schedular rating based on the veteran's 
concern that his service-connected disability might cause him 
to lose his job, such a concern does not rise to the level of 
marked interference with employment which is contemplated 
under 38 C.F.R. § 3.321.  

Under these circumstances, the Board finds that the veteran 
has not demonstrated marked interference with employment so 
as to render impractical the application of the regular 
rating schedule standards.  In the absence of such factors, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 


ORDER

1.  Service connection for an acquired psychiatric disorder, 
claimed as secondary to a service-connected disability, is 
denied.

2.  Service connection for a stomach disorder, claimed as 
secondary to a service-connected disability, is denied.

3.  A higher initial rating for bilateral frostbite, rated 
together as 10 percent disabling from November 20, 1992, to 
January 11, 1998; and rated individually as 20 percent 
disabling, effective from January 12, 1998, is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

 

